PER CURIAM.
The claimant in this worker’s compensation case had a history of lumbosacral instability for a period of at least 10 years. In 1973 he suffered a compensable injury to his back for which he received a permanent partial disability award. In 1975, while descending a ladder in the corase of his employment, he fell four or five feet. He was compensated for his medical expenses which followed and was awarded temporary total disability for a short period, but received no permanent partial disability award, the denial of which is the basis of his appeal.
Suffice it to say that the preponderance of the medical evidence indicates that Ids condition is no worse now than before the 1975 accident.
Affirmed.